Name: Commission Regulation (EEC) No 2776/79 of 29 November 1979 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1979
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 79 No L 318/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2776/79 of 29 November 1979 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1979 trade requirements and with a view to administrative simplicity ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 337/79 provides that the free-at-frontier reference prices are to be equal to the reference price less customs duties actually levied ; whereas the amounts or coefficients under the system of monetary compensatory amounts must not be taken into account in assessing the customs duty to be deducted from the reference price , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Article 18 (8) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1 393/76 (3 ), as last amended by Regulation (EEC) No 2280/79 (4), lays down the relevant implementing rules ; whereas, under Article 18 (8 ) of Regulation (EEC) No 337/79 , the Commission is required to fix the free-at-frontier reference prices ; Whereas the list of free-at-frontier reference prices should be established taking particular account of HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier prices referred to in Article 18 (8) of Regulation (EEC) No 337/79 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 16 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 297, 24 . 11 . 1979, p . 4 . (J ) OJ No L 157, 18 . 6 . 1976, p . 20 . ( «) OJ No L 262, 18 . 10 . 1979, p . 21 . A N N E X F R E E -A T -F R O N T IE R R E F E R E N C E P R IC E N B : In th e ca se of im po rte d w in es no t en jo yi ng pr ef er en tia l tar iff co nc es sio ns ,t he am ou nt s sh ow n in th e co lu m n 'O th er th ird co un tri es 'a re ap pl ica bl e. (E CU /h l) No L 318/2 Official Journal of the European Communities 13 . 12. 79 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 22 .0 5 W in e of fre sh gr ap es ;g ra pe m us t wi th fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l : ex C . O th er : I. O f an ac tu al al co ho lic str en gt h by vo lu m e no t ex ce ed in g 13 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 )W in es fro m Ju m ill a, V al de pe Ã ±a s, Pr io ra to an d Ri oj a (1) : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 *5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 49 -3 7 50 -2 0 51 -8 7 53 -5 3 55 -2 0 56 -8 6 58 -5 3 60 -1 9 61 -8 6 47 -9 3 48 -7 2 50 -3 1 51 -8 9 53 -4 8 5 5 0 6 56 -6 5 58 -2 3 59 -8 2 (') w ith in a C om m un ity ta rif f qu ot a. (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T u n is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 22 .0 5 ex C. I. a) (2 )A lg er ian wi ne s wi th th e de sig na tio n of or ig in Al n Be ss em -B ou ira , (c on t'd ) M Ã ©d Ã ©a , C ot ea ux du Za cc ar , D ah ra , C ot ea ux de M as ca ra , M on ts du Te ss al ah or C ot ea ux de Tl em ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa is, Be ni m 'ti r, Gu er ro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n w in es w ith th e de sig na tio n of or ig in Co tea ux de TÃ © bo ur ba ,S id i-S ale m , KÃ © lib ia ,T hi ba r, M or na g or gr an d cr u M or na g (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 60 -3 0 60 -3 0 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 61 -9 7 61 -9 7 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 5 % vo l . 63 -6 3 63 -6 3 Ex ce ed in g 10 5 % vo l bu t no t ex ce ed in g 11 % vo l 65 -3 0 65 -3 0 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 66 -9 6 66 -9 6 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 68 -6 3 68 -6 3 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 70 -2 9 70 -2 9 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 71 -9 6 71 -9 6 (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 58 -8 2 58 -8 2 (2) Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 60 -4 1 60 -4 1 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 61 -9 9 61 -9 9 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 63 -5 8 63 -5 8 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 65 -1 6 65 -1 6 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 66 -7 5 66 -7 5 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 68 -3 3 68 -3 3 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 69 -9 2 69 -9 2 (3 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l 56 -5 7 55 -8 7 50 -7 7 55 -8 7 44 -9 7 Of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 57 -4 0 57 -4 0 56 -7 0 51 -6 0 56 -7 0 45 -8 0 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 59 -0 7 59 -0 7 58 -3 7 53 -2 7 58 -3 7 47 -4 7 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 5 % vo l 60 -7 3 60 -7 3 6 0 0 3 54 -9 3 60 -0 3 49 -1 3 Ex ce ed in g 10 5 % vo l bu t no t ex ce ed in g 11 % vo l 62 -4 0 62 -4 0 61 -7 0 56 -6 0 61 -7 0 50 -8 0 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 64 -0 6 64 -0 6 63 -3 6 58 -2 6 63 -3 6 52 -4 6 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 65 -7 3 65 -7 3 65 -0 3 59 -9 3 65 -0 3 54 -1 3 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 67 -3 9 67 -3 9 66 -6 9 61 -5 9 66 -6 9 55 -7 9 Ex ce ed in g 12 5 % vo l bu t no t ex ce ed in g 13 % vo l 69 -0 6 69 -0 6 68 -3 6 63 -2 6 68 -3 6 57 -4 6 13 j2 79 Official Journal of the European Communities No L 318 / 3 (') W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni sia on ly . (E CU /b l) C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ic e D es cr ip tio n A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 ex C. I. a) (3 )( bb )W hi te w in e : (c on t'd ) (1 1) Pr es en ted fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al alc oh ol ic str en gt h by vo lu m e : 92 -9 1 (2) 87 -1 1 81 -3 1 O f le ss th an 9 % vo l 5 5 1 3 54 -4 3 49 -3 3 54 -4 3 43 -5 3 O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 55 -9 2 55 -9 2 55 -2 2 50 -1 2 55 -2 2 44 -3 2 Ex ce ed ing 9-5 % vo l bu t no te xc ee di ng 10 % vo l 57 -5 1 57 51 56 -8 1 51 -7 1 56 -8 1 45 -9 1 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 59 -0 9 59 -0 9 58 -3 9 53 -2 9 58 -3 9 47 -4 9 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 60 -6 8 60 -6 8 59 -9 8 54 -8 8 59 -9 8 49 Ã  8 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 62 -2 6 62 -2 6 61 -5 6 56 -4 6 61 -5 6 50 -6 6 Ex ce ed ing 11 *5 % vo l bu t no te xc ee din g 12 % vo l 63 -8 5 63 -8 5 63 -1 5 58 -0 5 63 -1 5 52 -2 5 Ex ce ed ing 12 % vo lb ut no te xc ee din g 12 -5 % vo l 65 -4 3 65 -4 3 64 -7 3 59 -6 3 64 -7 3 53 -8 3 Ex ce ed ing 12 -5 % vo l bu t no te xc ee di ng 13 % vo l 67 -0 2 67 Ã  2 66 -3 2 61 -2 2 . 66 -3 2 55 -4 2 b) M or e th an tw o lit re s : (1 )W in es or ig in ati ng in Al ge ria to be fo rti fie d fo r di sti lla tio n (3) (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l 27 -3 3 O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l 28 -1 5 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 29 -7 8 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 31 -4 2 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 33 Ã  5 Ex ce ed in g 11 % vo l bu t no te xc ee di ng 11 -5 % vo l 34 -6 9 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 36 -3 2 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 37 -9 6 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 39 -5 9 (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l 25 -8 9 O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l 26 -6 7 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 28 -2 2 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 29 -7 8 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 31 -3 3 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 32 -8 9 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 34 -4 4 Ex ce ed in g 12 % vo lb ut no t ex ce ed in g 12 -5 % vo l 36 -0 0 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 37 -5 5 No L 318/4 Official Journal of the European Communities 13 17 79 (!) W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni sia on ly . (*) Up to am ax im um of 50 00 00 hi pe ry ear an d ap pli ca ble up to 30 Ju ne 19 80 (in clu din g wi ne s to be for tifi ed for dis till ati on fal lin g wi thi n su bh ea din g ex 22 .05 C II b)) . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l C yp ru s O th er th ir d co un tr ie s 22 .0 5 ex C. I. b) (2 )A lg er ian wi ne s wi th th e de sig na tio n of or ig in Al n Be ss em -B ou ira , (c on t'd ) M Ã ©d Ã ©a , C ot ea ux du Za ce ar , D ah ra ,C ot ea ux de M as ca ra ,M on ts du Te ss al ah or C ot ea ux de T le m ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa Ã ­s, Be ni m 'ti r, Gu er ro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n w in es w ith th e de sig na tio n of or ig in Co te au x de TÃ © bo ur ba ,S id i-S ale m ,K Ã ©l ib ia ,T hi ba r, M or na g or gr an d cr u M or na g (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 30 -8 0 30 -8 0 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 32 -4 7 32 -4 7 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 34 -1 3 34 -1 3 Ex ce ed in g 10 5 % vo l bu t no t ex ce ed in g 11 % vo l 35 -8 0 35 -8 0 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 37 -4 6 37 -4 6 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 39 -1 3 39 -1 3 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 40 -7 9 40 -7 9 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 42 -4 6 42 -4 6 (bb )W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 29 -3 2 29 -3 2 (2) Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 30 -9 1 30 -9 1 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 32 -4 9 32 -4 9 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 34 -0 8 34 -0 8 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 35 -6 6 35 -6 6 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 37 -2 5 37 -2 5 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 38 -8 3 38 -8 3 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 40 -4 2 40 -4 2 (3 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : of le ss th an 9 % vo l 27 -8 7 (J) 27 -8 7 23 -4 7 19 -0 7 of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l 28 -7 0 28 -7 0 24 -3 0 19 -9 0 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 30 -3 7 30 -3 7 25 -9 7 21 -5 7 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l 32 -0 3 32 -0 3 27 -6 3 23 -2 3 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l 33 -7 0 33 -7 0 29 -3 0 2 4 9 0 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l 35 -3 6 35 -3 6 - 30 -9 6 26 -5 6 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l 37 -0 3 37 -0 3 32 -6 3 28 -2 3 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l 38 -6 9 38 -6 9 34 -2 9 29 -8 9 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 40 -3 6 40 -3 6 35 -9 6 31 -5 6 13 12 79 Official Journal of the European Communities No L 318/5 f1) W ith in a C om m un ity ta rif f qu ot a. (2) Fo r Tu ni si a on ly . (3) Th e am ou nt '27 -8 7 EC U 'i s on ly ap pl ica bl e fo r wi ne s to be fo rti fie d fo r di sti lla tio n. (E CU /h l) Fr ee -a t-f ro nt ier re fe re nc e pr ice C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. I. b) (3 )( bb )W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al alc oh ol ic str en gt h by vo lu m e : of le ss th an 9 % vo l of 9 % vo l bu t no t ex ce ed in g 9-5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l II .O f an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 13 % vo l bu t no t ex ce ed in g 15 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 )W in es fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a (3) : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 64 -2 1 (i) 59 -8 1 55 -4 1 26 -4 3 (') 26 -4 3 22 -0 3 17 -6 3 27 -2 2 27 -2 2 22 -8 2 18 -4 2 28 -8 1 28 -8 1 24 -4 1 20 -0 1 30 -3 9 30 -3 9 25 -9 9 21 -5 9 31 -9 8 31 -9 8 27 -5 8 23 -1 8 33 -5 6 33 -5 6 29 -1 6 24 -7 6 35 -1 5 35 -1 5 30 -7 5 26 -3 5 36 -7 3 36 -7 3 32 -3 3 27 -9 3 38 -3 2 38 -3 2 33 -9 2 29 -5 2 61 -8 2 63 -4 9 65 -1 5 66 -8 2 59 -7 0 61 -2 9 62 -8 7 64 -4 6 No L 318/6 Official Journal of the European Communities 13 . 12 . 79 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 5% vo l( 4) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l (b b) w hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 5% vo l( 4) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l (2 )A lg er ian wi ne s wi th th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , M ed ea ,C ot ea ux du Za cc ar , D ah ra ,C ot ea ux de M as ca ra ,M on ts du Te ss al ah or C ot ea ux de Tl em ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa i's , Be ni m 'ti r, G ue rro ua ne , Ze m m ou r or Ze nn ata an d Tu ni sia n wi ne s wi th th e de sig na tio n of or ig in Co tea ux de TÃ © bo ur ba ,S id i-S ale m ,K eli bi a, Th ib ar ,M or na g or gr an d cr u M or na g (3) : (*) Fo r Tu ni sia on ly . (2) Th e am ou nt *26 -4 3 EC U' is on ly ap pl ica bl e for wi ne s to be fo rti fie d fo r di sti lla tio n. (3) W ith in a Co m m un ity tar iff qu ot a. () In clu din g wi ne s of an ac tua la lco ho lic str en gth by vo lum e of no t mo re tha n 13 % vo la nd wi th a tot al dry ex tra ct ex ce ed ing 90 gr am s pe r litr e. (E CU /h l) C C T he ad in g N o D es cr ip tio n Fi ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 ex C. II. a) (2 )( aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : (c on t'd ) Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) 73 -6 2 73 -6 2 Ex ce ed in g 13 -5 % vo l bu t no te xc ee di ng 14 % vo l 75 -2 9 75 -2 9 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l 76 -9 5 76 -9 5 Ex ce ed in g 14 -5 % vo lb ut no t ex ce ed in g 15 % vo l 78 -6 2 78 -6 2 (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) 71 -5 0 71 -5 0 (3) Ex ce ed in g 13 5% vo l bu t no t ex ce ed in g 14 % vo l 73 -0 9 73 -0 9 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l 74 -6 7 74 -6 7 Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 76 -2 6 76 -2 6 (3 )L iq ue ur w in e 82 -2 0 82 -2 0 81 -3 0 75 -4 0 80 -5 0 68 -6 0 (4 )O th er : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) 70 -3 2 70 -3 2 69 -4 2 63 -5 2 69 -4 2 56 -7 2 Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l 71 -9 9 71 -9 9 71 -0 9 65 -1 9 71 -0 9 58 -3 9 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l 73 -6 5 73 -6 5 72 -7 5 66 -8 5 72 -7 5 60 -0 5 Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 75 -3 2 75 -3 2 74 -4 2 68 -5 2 74 -4 2 61 -7 2 (b b) W hi te w in e : (1 1) Pr es en ted fo r im po rta tio n un de r th e na m e of Ri es lin g or 78 -9 1 Sy lv an er 92 -5 1 C) 85 -7 1 (2 2) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( 2) 68 -2 0 68 -2 0 67 -3 0 61 -4 0 67 -3 0 54 -6 0 Ex ce ed in g 13 -5 % vo lb ut no te xc ee di ng 14 % vo l 69 -7 9 69 -7 9 68 -8 9 62 -9 9 68 -8 9 56 -1 9 Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 -5 % vo l 71 -3 7 71 -3 7 70 -4 7 64 -5 7 70 -4 7 57 -7 7 Ex ce ed in g 14 -5 % vo lb ut no te xc ee di ng 15 % vo l 72 -9 6 72 -9 6 72 -0 6 66 -1 6 7 2 0 6 59 -3 6 b) M or e th an tw o lit re s : (1) W in es or ig in ati ng in Al ge ria to be fo rti fie d fo r di sti lla tio n (4) : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) 40 -7 3 Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l 42 -3 6 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l 44 -0 0 Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 45 -6 3 13 . 12 . 79 Official Journal of the European Communities No L 318/7 (*) W ith in a Co m m un ity tar iff qu ot a. (2) In clu din g wi ne so fa n ac tua la lco ho lic str en gth by vo lum e of no tm ore tha n 13 % vo la nd wi th a tot al dry ex tra ct ex ce ed ing 90 gra ms pe rl itr e. (2) Fo r Tu ni sia on ly . (3) Up to am ax im um of 50 00 00 hi pe ry ear an d ap pli cab le up to 30 Ju ne 19 80 (in clu din g wi ne st o be for tifi ed for dis till ati on fal lin g wi thi n su bh ea din g ex 22 .05 C Ib ). (E C U/ hl ) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o 22 .0 5 (c on t'd ) D es cr ip tio n A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s ex C. II .b )( 1) (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( ') 1 Ex ce ed in g 13 5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 38 -6 1 40 -1 6 41 -7 2 43 -2 7 (2 )A lg er ia n w in es w ith th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , M Ã ©d Ã ©a , C ot ea ux du Z ac ca r, D ah ra , C ot ea ux de M as ca ra , M on ts du Te ss al ah or C ot ea ux de T le m ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa is, Be ni rn 'ti r, Gu er ro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n w in es w ith th e de sig na tio n of or ig in ,C ot ea ux de TÃ © bo ur ba ,S id i-S ale m ,K Ã ©l ib ia ,T hi ba r, M or na g or gr an d cr u M or na g (2) : (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( ') Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 44 -1 2 45 -7 9 47 -4 5 49 -1 2 44 -1 2 45 -7 9 47 -4 5 4 9 1 2 (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( ') Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 42 -0 0 43 -5 9 45 -1 7 46 -7 6 42 -0 0 (3) 43 -5 9 45 -1 7 46 -7 6 (3 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 5 % vo l( ') Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ec ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 41 -5 2 4 3 1 9 44 -8 5 46 -5 2 41 -5 2 43 -1 9 44 -8 5 46 -5 2 36 -2 2 37 -8 9 39 -5 5 41 -2 2 30 -8 2 32 -4 9 34 -1 5 35 -8 2 (b b) W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 63 -7 1 (3) 58 -4 1 53 -0 1 No L 318/8 Official Journal of the European Communities 13 , 12 . 79 (') In clu din g wi ne s of an ac tua l alc oh oli c str en gth by vo lum e of no t mo re tha n 13 % vo l an d wi th a tot al dr y ex tra ct ex ce ed ing 90 gr am s pe r lit re . (2) W ith in a Co mm un ity tar iff qu ota . (*) Fo r Tu nis ia on ly . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n Al ge ria M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C. II. b) (3 )( bb )( 22 )O th er of an ac tu al alc oh ol ic str en gt h by vo lu m e : 28 -7 0 30 -2 9 31 -8 7 33 -4 6 Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 -5 % vo l Ex ce ed in g 14 -5 % vo lb ut no te xc ee di ng 15 % vo l 39 -4 0 40 -9 9 42 -5 7 44 -1 6 39 -4 0 40 -9 9 42 -5 7 44 -1 6 34 -1 0 35 -6 9 37 -2 7 38 -8 6 (4 )L iq ue ur w in e : (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (b b) O th er 53 -4 0 44 -4 0 53 -4 0 39 -1 0 48 -1 0 43 -1 0 52 -1 0 33 -7 0 42 -7 0 C. III .O f an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 15 % vo l bu t no t ex ce ed in g 18 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or le ss : 1. Po rt, M ad eir a, sh er ry ,T ok ay (A sz u an d Sz am or od ni ) an d Se tu ba l m us ca te l : (aa ) Po rt, M ad eir a an d Se tu ba l m us ca te l (b b) Sh er ry (cc )T ok ay (A sz u an d Sz am or od ni ) j 3 j 2 79 Official Journal of the European Communities No L 318 /9 83 -0 0 (' 83 -0 0 ( » ) 73 -2 0 73 -2 0 73 -2 0 2. O th er : (aa ) Li qu eu r w in e : (1 1) W in e fro m M ala ga (J) (3 ) 79 -2 0 85 -4 0 84 -4 0 77 -2 0 83 -4 0 68 -9 0 (2 2) O th er (3) (b b) O th er : (1 1) Re d w in e : (aa a) W in es fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a( ') of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 65 -8 8 67 -5 5 69 -2 1 70 -8 8 72 -5 4 74 -2 1 0) W ith in a Co m m un ity tar iff qu ot a. (2) In clu din g wi ne s of an ac tua la lco ho lic str en gt h by vo lum e of no t mo re tha n 13 % vo la nd wi th a tot al dr y ex tra ct ex ce ed ing 90 gr am s pe r lit re . (3) In clu din g wi ne s of an ac tua la lco ho lic str en gth by vo lum e of 15 % vo la nd wi th a tot al dry ex tra ct ex ce ed ing 13 0 gra ms bu tn ot ex ce ed ing 33 0 gra ms pe rl itr e. (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ier re fe re nc e pr ice Al ge ria M or oc co T un is ia Sp ain M al ta Tu rk ey Po rtu ga l Cy pr us ( ·) O th er th ir d co un tr ie s 22 .0 5 C. III .a )2 ,(b b) (11 )( bb b) Ot he r of an ac tua l alc oh oli c str en gt h by vo lum e: (c on t'd ) Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 7 6 1 8 75 -1 8 67 -9 8 59 -6 8 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 77 -8 5 76 -8 5 69 -6 5 61 -3 5 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 79 -5 1 78 -5 1 71 -3 1 63 -0 1 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l 8 1 1 8 80 -1 8 72 -9 8 64 -6 8 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 82 -8 4 81 -8 4 74 -6 4 66 -3 4 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 84 -5 1 83 -5 1 76 -3 1 68 -0 1 (2 2) W hi te w in e : (aa a) W in es fro m Ju m ill a, Va ld ep eÃ ± as , Pr io ra to an d Ri oja (*) of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 63 -4 4 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 65 -0 3 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 66 -6 1 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l 68 -2 0 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 69 -7 8 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 71 -3 7 (b bb )O th er of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 73 -7 4 72 -7 4 65 -5 4 57 -2 4 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 75 -3 3 74 -3 3 67 -1 3 58 -8 3 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 76 -9 1 75 -9 1 68 -7 1 60 -4 1 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l 78 -5 0 77 -5 0 70 -3 0 62 -0 0 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 80 -0 8 79 -0 8 71 -8 8 63 -5 8 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 81 -6 7 80 -6 7 73 -4 7 65 -1 7 b) M or e th an tw o lit re s : 1. Po rt, M ad eir a, sh er ry an d Se tÃ º ba l m us ca te l: (aa ) Po rt, M ad ei ra an d Se tÃ º ba l m us ca te l 53 -4 0 (!) 46 -7 0 (b b) Sh er ry 53 -4 0 (&gt;) 46 -7 0 2. To ka y (A sz u un d Sz am or od ni ) 45 -5 0 3. O th er : (aa ) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2) 46 -7 0 39 -9 0 45 -0 0 33 -1 0 (2 2) O th er (2) 56 -7 0 49 -9 0 55 Ã  0 43 -1 0 No L 318/ 10 Official Journal of the European Communities 13 . \ 2 . 79 (*) W ith in a Co m m un ity tar iff qu ot a. () Inc lud ing wi ne s of an act ua la lco ho lic str en gth by vo lum e of 15 % vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 13 0 gra ms bu tn ot ex ce ed ing 33 0 gra ms pe rl itre . (E CU /b l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 C. III .b )3 ,( bb )W in e fo rti fie d fo r di sti lla tio n 33 -6 0 26 -8 0 20 -0 0 (c on t'd ) (cc ) O th er : (1 1) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 \S % vo l 47 -4 8 40 -6 8 33 -8 8 Ex ce ed in g 15 -5 % vo l bu t no t ex ce ed in g 16 % vo l 49 -1 5 42 -3 5 35 -5 5 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 -5 % vo l 50 -8 1 44 -0 1 37 -2 1 Ex ce ed in g 16 -5 % vo l bu t no t ex ce ed in g 17 % vo l 52 -4 8 45 -6 8 38 -8 8 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 -5 % vo l 54 -1 4 47 -3 4 40 -5 4 Ex ce ed in g 17 -5 % vo l bu t no t ex ce ed in g 18 % vo l 55 -8 1 49 -0 1 42 -2 1 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 -5 % vo l 45 -0 4 38 -2 4 31 -4 4 Ex ce ed in g 15 -5 % vo l bu t no t ex ce ed in g 16 % vo l 46 -6 3 39 -8 3 33 -0 3 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 -5 % vo l 48 -2 1 41 -4 1 34 -6 1 Ex ce ed in g 16 -5 % vo l bu t no t ex ce ed in g 17 % vo l 49 -8 0 43 -0 0 36 -2 0 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 -5 % vo l 51 -3 8 44 -5 8 37 -7 8 Ex ce ed in g 17 -5 % vo l bu t no t ex ce ed in g 18 % vo l 52 -9 7 46 -1 7 39 -3 7 IV .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 18 % vo l bu t no t ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : 1. Po rt, M ad eir a, sh er ry , To ka y (A sz u an d Sz am or od ni ) an d Se tÃ º ba l m us ca te l : (aa ) Po rt, M ad eir a, an d Se tÃ º ba l m us ca te l 97 -5 0 (&gt;) 87 -0 0 (b b) Sh er ry 97 -5 0 ( ») 87 -0 0 (cc ) To ka y (A sz u an d Sz am or od ni ) 87 -0 0 2. O th er : (aa ) Li qu er w in e : (1 1) W in e fro m M ala ga (') (2 ) 93 Ã  0 (2 2) O th er (2) 99 -9 0 98 -8 0 90 -7 0 97 -6 0 81 -5 0 13 . 12 . 79 Official Journal of the European Communities No L 318/ 11 (*) W ith in a Co m m un ity ta rif f qu ot a. (*) In clu di ng wi ne s of an ac tua l alc oh oli c str en gth by vo lum e ex ce ed ing 15 % vo lb ut no te xc ee din g 18 % vo la nd wi th a tot al dr y ex tra ct ex ce ed ing 13 0 gr am s bu t no te xc ee din g 33 0 gr am s pe r lit re . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ice A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) C. IV .a )2 ,( bb ) O th er : (1 1) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( 2) 85 -6 7 84 -5 7 76 -4 7 67 -2 7 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 87 -3 4 86 -2 4 78 -1 4 68 -9 4 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 89 -0 0 87 -9 0 79 -8 0 70 -6 0 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 90 -6 7 89 -5 7 81 -4 7 72 -2 7 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 92 -3 3 91 -2 3 8 3 1 3 73 -9 3 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 94 -0 0 92 -9 0 84 -8 0 75 -6 0 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 95 -6 6 94 -5 6 86 -4 6 77 -2 6 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 97 -3 3 96 -2 3 88 -1 3 78 -9 3 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( 2) 82 -7 5 81 -6 5 73 -5 5 64 -3 5 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 84 -3 4 83 -2 4 75 -1 4 65 -9 4 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 85 -9 2 84 -8 2 76 -7 2 67 -5 2 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 87 -5 1 86 -4 1 78 -3 1 69 -1 1 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 89 -0 9 87 -9 9 79 -8 9 70 -6 9 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 90 -6 8 89 -5 8 81 -4 8 72 -2 8 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 92 -2 6 91 -1 6 8 3 0 6 73 -8 6 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 93 -8 5 92 -7 5 84 -6 5 75 -4 5 b) M or e th an tw o lit re s : 1. Po rt, M ad ei ra ,s he rry an d Se tÃ º ba l m us ca te l : (a a) Po rt, M ad ei ra an d Se tÃ º ba l m us ca te l 67 -8 0 (&gt;) 60 -5 0 (b b) Sh er ry 67 -8 0 (  ) 60 -5 0 2. To ka y (A sz u an d Sz am or od ni ) 59 -3 0 3. O th er : (aa ) Li qu eu r w in e : (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g No 22 -0 5 (2) 57 -4 0 48 -2 0 5 5 1 0 39 -0 0 (2 2) O th er (2) 70 -4 0 61 -2 0 68 -1 0 52 -0 0 No L 318/ 12 Official Journal of the European Communities 13 . 12. 79 (') w ith in a Co m m un ity tar iff qu ot a. () Inc lud ing wi ne so fa n act ua la lco ho lic str en gth by vo lum e ex ce ed ing 15 % vo lb ut no te xc ee din g 18 % vo la nd wi th a tot al dry ex tra ct ex ce ed ing 13 0 gra ms bu tn ot ex ce ed ing 33 0 gra ms pe rl itre . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 22 .0 5 C. IV .b )3 ,( bb )W in e fo rti fie d fo rd ist ill ati on of an ac tu al alc oh ol ic str en gt h by (c on t 'd ) vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l 32 -8 1 23 -6 1 14 -4 1 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 33 -8 4 24 -6 4 15 -4 4 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 34 -8 6 25 -6 6 16 -4 6 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 35 -8 9 26 -6 9 17 -4 9 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 5 % vo l 36 -9 1 27 -7 1 18 -5 1 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 37 -9 4 28 -7 4 19 -5 4 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 38 -9 6 29 -7 6 20 -5 6 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 39 -9 9 30 -7 9 21 -5 9 (cc ) O th er : (1 1) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') 56 -1 7 46 -9 7 37 -7 7 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 57 -8 4 48 -6 4 39 -4 4 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 59 -5 0 50 -3 0 41 -1 0 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 6 1 1 7 51 -9 7 42 -7 7 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 62 -8 3 53 -6 3 44 -4 3 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 64 -5 0 55 -3 0 4 6 1 0 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 6 6 1 6 56 -9 6 47 -7 6 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 67 -8 3 58 -6 3 49 -4 3 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') 53 -2 5 44 -0 5 34 -8 5 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 54 -8 4 45 -6 4 36 -4 4 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 56 -4 2 47 -2 2 38 Ã  2 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 58 -0 1 48 -8 1 39 -6 1 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 59 -5 9 50 -3 9 41 -1 9 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 61 -1 8 51 -9 8 42 -7 8 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 62 -7 6 53 -5 6 44 -3 6 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 64 -3 5 55 -1 5 45 -9 5 V. Of an ac tu al alc oh ol ic str en gt h by vo lu m e ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s: (1 )R ed wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( 2) 94 -4 9 (i) 70 -2 9 (4) 48 -0 9 (5) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l 94- 06 (Ã ® 71 -4 6 (4) 48 -8 6 (5) Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l 95 -5 2 (3) 72 -5 2 ( «) 49 -5 2 (5) Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 96 -9 9 (}) 73 -5 9 ( «) 50- 19 j5) 13 . 12 . 79 Official Journal of the European Communities No L 318 / 13 (l) Inc lud ing wi nes of an act ua la lco ho lic str en gth by vo lum e ex cee din g 15 % vo lb ut no te xc eed ing 18 % vo la nd wi th a tot al dry ex tra ct ex cee din g 13 0 gra ms bu tn ot ex cee din g 33 0 gra ms pe rl itre . (*) In clu din g wi ne s of an ac tua la lco ho lic str en gth by vo lum e no te xc ee din g 22 % vo la nd wi th a tot al dry ex tra ct ex ce ed ing 33 0 gra ms pe r litr e. . ¢ uu j ­ (J) Th is am ou nt is to be inc rea sed by 0-0 4 EC U pe r0 *1 % vo lo fa lco ho li n so far as the act ua la lco ho lic str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um de gre e of act ua la lco ho lic str en gth spe cif ied in thi ss ub he ad ing . (4) Th is am ou nt is to be inc rea sed by 0-1 2 EC U pe r0 *1 % vol of alc oh ol in so far as the act ual alc oh oli c str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um deg ree of act ual alc oh oli c str en gth spe cif ied in thi ss ub he ad ing . (s) Th is am ou nt is to be inc rea sed by 0*1 9E CU pe r0 -1 % vol of alc oh ol in so far as the act ual alc oh oli cs tre ng th by vo lum eo ft he im po rte d wi ne is low er tha n the ma xim um deg ree of act ual alc oh oli cs tre ng th spe cif ied in thi ss ub he ad ing . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s C. V. a) (2) W hi te wi ne of an ac tua l alc oh ol ic str en gt h by vo lu m e : 22 .0 5 (c on t'd ) Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( ') Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 5 % vo l bu t no t ex ce ed in g 24 % vo l 88 -9 3 (2) 90 -4 2 (2) 91 -8 0 (2) 93 19 (2) 10 0- 60 66 -7 3 (3) 67 -8 2 (3) 68 -8 0 (3) 69 -7 9 (3) 78 -8 0 44 -5 3 (4) 45 -2 2 (4) 45 -8 0 (4) 46 -3 9 (4) 57 -0 0 (3 ) Li qu eu r w in e (') b) M or e th an tw o lit re s : (l) W in e fo rti fie d fo r di sti lla tio n of an ac tua l alc oh oli c str en gt h by vo lu m e : Ex ce ed in g 22 /o vo l bu t no t ex ce ed in g 22 -5 % vo l( ') Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 37 -0 1 (2) 37 -8 4 (2) 38 -6 6 (2) 39 -4 9 (2 ) 19 -6 1 (3) 20 14 (3) 20 -5 6 (3) 20 -9 9 3) 2- 21 (4) 2- 34 ( «) 2- 36 (&lt;) 2- 39 (4) (2 ) Li qu eu r w in e (') : No L 318/ 14 Official Journal of the European Communities 13 . 12 . 79 (aa ) In ten de d fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 61 -6 0 73 -6 0 44 -6 0 56 -6 0 27 -6 0 39 -6 0 (b b) O th er (3 ) O th er : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( ') 30 -6 9 (4) 31 -4 6 (4) 32 -1 2 (4) 32 -7 9 4) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 65 -4 9 (2) 66 -9 6 (2) 68 -4 2 (2) 69 -8 9 (2) 61 -93 (2) 63 -3 2 (2) 64 -7 0 (2) 66 -0 9 (2) 48 -0 9 (3) 49 -2 6 (3) 50 -3 2 (3) 51 -3 9 (J) 44 -5 3 (&gt;) 45 -6 2 (3) 46 -6 0 (3) 47 -5 9 (3) (bb ) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 5% vo l( J) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 27 -1 3 (4) 27 -8 2 (4) 28 -4 0 (4) 28 -9 9 4) () Inc lud ing wi ne so fa n ac tua la lco ho lic str en gth by vo lum e no te xc ee din g 22 % vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 33 0 gra ms pe rl itr e. (2) Th is am ou nt is to be inc rea sed by 0*0 4 EC U pe r0 1 % vol of alc oh ol in so far as the act ual alc oh oli c str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um de gre e of act ual alc oh oli c str en gth spe cif ied in thi ss ub he ad ing . (3) Th is am ou nt is to be inc rea sed by 0-1 2 EC U pe r0 *1 % vol of alc oh ol in so far as the act ual alc oh oli c str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um deg ree of act ual alc oh oli c str en gth spe cif ied in thi ss ub he ad ing . (4) Th is am ou nt is to be inc rea sed by 01 9 EC U pe r0 1 % vol of alc oh ol in so far as the act ual alc oh oli c str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um deg ree of act ual alc oh oli c str en gth spe cif ied in thi ss ub he ad ing .